        Case 2:16-cr-00127-TOR           ECF No. 106         filed 05/06/21      PageID.355 Page 1 of 2
  PROB 12C                                                                                  Report Date: May 6, 2021
(6/16)

                                       United States District Court                           FILED IN THE
                                                                                          U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                    May 06, 2021
                                        Eastern District of Washington                   SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Randy Lee Jensen, Jr.                         Case Number: 0980 2:16CR00127-TOR-1
 Address of Offender: 4503 East 2nd Avenue, Spokane, Washington 99212
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: March 15, 2017
 Original Offense:             Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence:            Prison - 30 months                Type of Supervision: Supervised Release
                               TSR - 36 months

 Revocation Sentence:          Prison - 1 month
 (February 13, 2019)           TSR - 35 months

 Revocation Sentence:          Prison - 6 months
 (September 3, 2020)           TSR - 30 months

 Amended Revocation:           Prison - 6 months
 (September 3, 2020)           TSR - 29 months
 Asst. U.S. Attorney:          Earl A. Hicks                     Date Supervision Commenced: March 1, 2021
 Defense Attorney:             Lorinda Meier Youngscourt         Date Supervision Expires: August 31, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 03/18/2021 and 04/29/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             7          Special Condition # 5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Mr. Jensen violated his conditions of supervised
                        release by using methamphetamine on or about May 1, 2021.
        Case 2:16-cr-00127-TOR           ECF No. 106        filed 05/06/21      PageID.356 Page 2 of 2
Prob12C
Re: Jensen, Jr., Randy Lee
May 6, 2021
Page 2

                       On February 21, 2021, the undersigned officer reviewed Mr. Jensen’s conditions of
                       supervised release. He signed his judgment acknowledging an understanding of his
                       conditions of supervision.

                       On May 4, 2021, the undersigned officer was contacted by Mr. Jensen’s attorney. She
                       disclosed that Mr. Jensen had recently contacted her advising he had relapsed on
                       methamphetamine. When the undersigned officer spoke with Mr. Jensen, he confirmed he
                       had a relapse on methamphetamine on or about May 1, 2021.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      05/06/2021
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Thomas O. Rice
                                                                              United States District Judge
                                                                              May 6, 2021
                                                                              Date
